DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendment/Request for Reconsideration After Non-Final Rejection filed on 17 May 2022.
Claims 15 – 35 are pending. Claims 1 – 14 are cancelled by Applicant.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 32 and 34 are objected to because of the following informalities:
Regarding claim 32, claim 32 is recited twice wherein the two sets of claim 32 recite different limitations.  The claim 32 that recites the limitation, “the controller increases the motor speed in inverse proportion to the detected spacing”, should be designated as claim 35.
Regarding claim 34, the limitation, “reciporcal”, should read, “reciprocal”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 – 19, 21 – 31 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berger et al. (WO 2013/139425 A1), hereinafter Berger.

Regarding claim 15, Berger discloses a hand-held power tool comprising: a housing (housing of drive 1/percussion mechanism 2, 7, figs. 4a, 4b) having a first housing element (housing of drive 1/percussion mechanism 2, figs, 4a, 4b) and a second housing element (7, figs. 4a, 4b), the first housing element and the second housing element being vibrationally decoupled from one another and movable relative to one another (via spring means 9, figs. 4a, 4b.  [0055], ll. 495 - 497); a tool holder (10, fig. 3); a motor (1, figs. 4a, 4b) for rotational or percussive driving of the tool holder; a magnetic field sensor (11, figs. 4a, 4b – [0058], l. 522 – 523 describes position sensor 11 as a Hall sensor) for detecting a spacing between the first housing element and the second housing element ([0060] – [0062], ll. 534 – 553 describes position sensor 11 sends a signal corresponding to the pressing force to the control device as detecting element 12 on hood 7 is moved away from the position sensor 11 on the housing of drive 1/percussion mechanism 2); and a controller ([0009], l. 89 – 94 describes a control device for setting an impact frequency wherein [0034], ll. 334 – 336 describes setting the impact frequency is achieved by setting the speed of the drive or motor.  The examiner deems the control device as the claimed “a controller”) for setting a motor speed of the motor in accordance with the detected spacing ([0060] – [0061], ll. 534 – 545).

Regarding claim 16, Berger discloses the controller is designed to determine a pressing force from the detected spacing and to set the motor speed of the motor in accordance with the pressing force determined ([0060] – [0062], ll. 534 – 553 describes the control device can determine the pressing force as detecting element 12 is moved away from the position sensor 11 and sets the motor speed of drive 1 in accordance with the pressing force).

Regarding claim 17, Berger discloses the controller is designed to increase the motor speed of the motor in accordance with the pressing force determined if the pressing force determined is greater than a first particular threshold value ([0060] – [0062], ll. 534 – 553 describes the movement of the detection element 12 away from position sensor 11, in conjunction with spring device 9, defining a pressing force corresponding to a predetermined working impact force limit being exceeded wherein the motor speed of the drive 1 is increased by the control device. The examiner deems  predetermined working impact force limit as the claimed “a first particular threshold value”).

Regarding claim 18, Berger discloses the controller is designed to set the motor speed of the motor to a maximum motor speed if the pressing force determined is greater than a second particular threshold value, wherein the second particular threshold value is greater than the first particular threshold value ([0019], ll. 192 – 197 describes that several working impact force limit values can be predefined at different levels with increasing working impact force limit values, so that when the operator continuously increases the pressing force, the different working impact force limit values can be exceeded one after the other.  Thus, the several working impact force limit values can have a first working impact force limit value, corresponding to the claimed “a first threshold value”, and a second working impact force limit value greater than the first working impact force value, corresponding to the second threshold value, wherein the control device sets the motor speed to the next maximum motor speed for that working impact force level if the pressing force, described in [0060] – [0062], ll. 534 – 553, is greater than a corresponding working impact force limit value).

Regarding claim 19, Berger discloses a magnet (12, fig. 4a, 4b – [0059, l. 530 describes the detection element 12 as a magnet) arranged on the first housing element (housing of drive 1/percussion mechanism 2), the magnetic field sensor (11) being arranged on the second housing element (7) (Figs. 4a, 4b show the detecting element 12 arranged on hood 7 and the position sensor 11 arranged on the housing of drive 1/percussion mechanism 2; however, [0064], ll. 563 – 564 describes that detecting element 12 can be arranged on the housing of the drive 1/percussion mechanism 2 and position sensor 11 can be arranged on  hood 7), the magnetic field sensor being designed to detect a spacing between the magnetic field sensor and the magnet as the spacing between the first housing element and the second housing element ([0060] – [0062], ll. 534 – 553 describes position sensor 11 sends a signal corresponding to the pressing force to the control device as detecting element 12 on hood 7 is moved away from the position sensor 11 on the housing of drive 1/percussion mechanism 2).

Regarding claim 21, Berger discloses the tool holder (6) is arranged on the first housing element (housing of drive 1/percussion mechanism 2), and the second housing element (7) has a handle (8, fig. 3) of the hand-held power tool.

Regarding claim 22, Berger discloses the first housing element (housing of drive 1/percussion mechanism 2) is arranged at least partially within the second housing element (7).

Regarding claim 23, Berger discloses the controller is designed to set the motor speed of the motor in accordance with the detected spacing by closed-loop control of the motor speed in accordance with the detected spacing (The plain meaning of the term, “closed-loop control” is “an automatic control system in which an operation, process, or mechanism is regulated by feedback” – Merriam Webster dictionary, wherein [0029], ll. 277 – 280 describes an embodiment where the control device takes output values of the distance between the position sensor and detecting element to calculate an average value of time so that the switching point between speed changes does not constantly change due to the vibration of the hammer.  In other words, the feedback of the output values of the distance between the position sensor and detecting element regulates the switching point between speed changes).

Regarding claim 24, Berger discloses the controller is designed to set the motor speed of the motor in accordance with the detected spacing by open-loop control of the motor speed in accordance with the detected spacing (The plain meaning of the term, “open-loop control” is “a control system for an operation or process in which there is no self-correcting action” – Merriam Webster dictionary, wherein [0031], ll. 295 – 301 describes an embodiment where the controller is designed to set the motor speed of the motor only according to the relative position of the holding device to the drive and/or percussion mechanism.  In other words, there is no feedback in determining the switching point between speed changes).

Regarding claim 25, Berger discloses a method for operating a hand-held power tool having a motor (1, figs. 4a, 4b) for rotational or percussive driving of a tool holder (6, fig. 3), a magnetic field sensor (11, figs. 4a/4b) and a housing (housing of drive 1/percussion mechanism 2, 7, figs. 4a, 4b) having a first housing element (housing of drive 1/percussion mechanism 2, figs. 4a, 4b) and a second housing element (7, figs. 4a, 4b), wherein the first housing element and the second housing element are vibrationally decoupled from one another and are movable relative to one another (via spring means 9, figs. 4a, 4b.  [0055], ll. 495 - 497), the method comprising the following steps: detecting a spacing between the first housing element and the second housing element via the magnetic field sensor ([0060] – [0062], ll. 534 – 553 describes position sensor 11 sends a signal corresponding to the pressing force to the control device as the detecting element 12 on hood 7 is moved away from the position sensor 11 on the housing of drive 1/percussion mechanism 2); and setting a motor speed of the motor in accordance with the detected spacing ([0060] – [0062], ll. 534 – 553 describes the control device can determine the pressing force as detecting element 12 on hood 7 is moved away from the position sensor 11 on the housing of drive 1/percussion mechanism 2 and sets the motor speed of drive 1 in accordance with the pressing force).

Regarding claim 26, Berger discloses a pressing force from the detected spacing ([0060] – [0062], ll. 534 – 553 describes the control device can determine the pressing force as detecting element 12 is moved away from the position sensor 11).

Regarding claim 27, Berger discloses the setting of the motor speed of the motor in accordance with the detected spacing includes open-loop control of the motor speed in accordance with the detected spacing (The plain meaning of the term, “open-loop control” is “a control system for an operation or process in which there is no self-correcting action” – Merriam Webster dictionary, wherein [0031], ll. 295 – 301 describes an embodiment where the controller is designed to set the motor speed of the motor only according to the relative position of the holding device to the drive and/or percussion mechanism.  In other words, there is no feedback in determining the switching point between speed changes).

Regarding claim 28, Berger discloses the setting of the motor speed of the motor in accordance with the detected spacing includes closed-loop control of the motor speed in accordance with the detected spacing (The plain meaning of the term, “closed-loop control” is “an automatic control system in which an operation, process, or mechanism is regulated by feedback” – Merriam Webster dictionary, wherein [0029], ll. 277 – 280 describes an embodiment where the control device takes output values of the distance between the position sensor and detecting element to calculate an average value of time so that the switching point between speed changes does not constantly change due to the vibration of the hammer.  In other words, the feedback of the output values of the distance between the position sensor and detecting element regulates the switching point between speed changes).

Regarding claim 29, Berger discloses the setting of the motor speed of the motor includes increasing the motor speed in accordance with the pressing force determined if the pressing force determined is greater than a first particular threshold value ([0060] – [0062], ll. 534 – 553 describes the movement of the detection element 12 away from position sensor 11, in conjunction with spring device 9, defining a pressing force corresponding to a predetermined working impact force limit being exceeded wherein the motor speed of the drive 1 is increased by the control device. The examiner deems  predetermined working impact force limit as the claimed “a first particular threshold value”).

Regarding claim 30, Berger discloses the setting of the motor speed of the motor includes setting the motor speed to a maximum motor speed if the pressing force determined is greater than a second particular threshold value, wherein the second particular threshold value is greater than the first particular threshold value ([0019], ll. 192 – 197 describes that several working impact force limit values can be predefined at different levels with increasing working impact force limit values, so that when the operator continuously increases the pressing force, the different working impact force limit values can be exceeded one after the other.  Thus, the several working impact force limit values can have a first working impact force limit value, corresponding to the claimed “a first threshold value”, and a second working impact force limit value greater than the first working impact force value, corresponding to the second threshold value, wherein the control device sets the motor speed to the next maximum motor speed for that working impact force level if the pressing force, described in [0060] – [0062], ll. 534 – 553, is greater than a corresponding working impact force limit value).

Regarding claim 31, Berger discloses the spacing is a variable spacing between the first housing element and the second housing element and is determined continually during the detecting step as the spacing varies ([0019], ll. 192 – 197 describes different levels or spacings predefining different impact force limit values so that when the operator continuously increases the pressing force, the different working impact force limit values, detected via the spacing between the position sensor 11 on the housing of drive 1/percussion mechanism 2 and the detecting element 12 on hood 7 by the position 11, can be exceeded one after the other.  One having ordinary skill in the art would recognize that the determination of these different levels or spacing indicates the position sensor 11 continuously monitors the different levels or spacings as the different levels or spacings vary).

Regarding claim 33, Berger discloses the controller ([0009], l. 89 – 94 describes a control device for setting an impact frequency wherein [0034], ll. 334 – 336 describes setting the impact frequency is achieved by setting the speed of the drive or motor.  The examiner deems the control device as the claimed “a controller”) increases the motor speed linearly as a function of the detected spacing ([0024], ll. 224 – 228 describes a linear relationship between the operator’s pressing force, which corresponds to different heights or detected spacings between the position sensor 11 on the housing of drive 1/percussion mechanism 2 and the detecting element 12 on hood 7 as described in [0022], and the impact frequency, which corresponds to the motor speed described in [0034], ll. 334 – 336).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Berger, in view of Urban (“What’s Trending in Hall Sensors?”, Electronic Products;  website: https://www.electronicproducts.com/whats-trending-with-hall-sensors/)

Regarding claim 20, Berger discloses the invention as recited in claim 15.
Berger further discloses the magnetic field sensor can be a Hall sensor, a magnetic sensor, an optical detector, a contact or a switch ([0058], ll. 522 – 524)
Berger does not explicitly disclose the magnetic field sensor is a 3D magnetic field sensor.
However, Urban teaches 3D Hall effect magnetic field sensors have a higher sensitivity and supports a longer, more accurate measurement range than 1D Hall effect magnetic sensors (in the fifth paragraph of the section “Enter 3D Hall Sensing”)
Because both the Hall sensor of Berger and the 3D Hall Effect magnetic sensor of Urban sense magnetic field data, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substituted the Hall sensor of Berger for the 3D Hall Effect magnetic sensor of Urban to achieve the predictable result of sensing magnetic field data.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Moreover, one having ordinary skill in the art would be motivated to substitute the Hall sensor of Berger for the 3D Hall Effect magnetic sensor of Urban because the 3D Hall Effect magnetic sensor has a higher sensitivity and supports a longer, more accurate measurement range.

Claims 32, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Berger, in view of Diem et al. (DE 102011080374 A1), hereinafter Diem.

Regarding claim 32, Berger discloses the invention as recited in claim 25.
Berger further discloses the motor speed is set to increase linearly in accordance with the detected spacing ([0024], ll. 224 – 228 describes a linear relationship between the operator’s pressing force, which corresponds to different heights or detected spacings between the position sensor 11 on the housing of drive 1/percussion mechanism 2 and the detecting element 12 on hood 7 as described in [0022], and the impact frequency, which corresponds to the motor speed described in [0034], ll. 334 – 336).
Berger does not explicitly disclose the motor speed is set to increase linearly in accordance with a reciprocal of the detected spacing.
However, Diem teaches the motor speed is set to increase in accordance with a reciprocal of the detected spacing ([0029], ll. 13 – 23 describes the embodiment of fig. 7 having a displacement measuring device that measures the spring deflection 80c which corresponding to the spacing between the handle 30c and the housing 38c and outputs a signal to the control unit 36c.  [0005] describes the load control unit can start or increase the rotation or motor speed of the tool when a limit pressure is exceeded wherein the exceeded limit pressure corresponds to a displacement of the spring deflection as the spacing between the handle 30c and the housing 38c is decreased) (One having ordinary skill in the art would recognize that with the teachings of Diem with the invention of Berger, the motor speed can be set to increase linearly as described in Berger ‘425 in accordance with the reciprocal of the detected spacing as described in Diem).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for operating a hand-held power tool, as disclosed by Berger, with the motor speed is set to increase linearly in accordance with a reciprocal of the detected spacing, as taught by Diem, with the motivation to allow one to adapt the teachings of Berger, directed towards demolition hammer, to a drill or chisel giving one greater flexibility in design of the hand-held power tool.

Regarding claim 34, Berger discloses the invention as described in claim 15.
Berger further discloses the controller ([0009], l. 89 – 94 describes a control device for setting an impact frequency wherein [0034], ll. 334 – 336 describes setting the impact frequency is achieved by setting the speed of the drive or motor.  The examiner deems the control device as the claimed “a controller”) increases the motor speed linearly in accordance with the detected spacing ([0024], ll. 224 – 228 describes a linear relationship between the operator’s pressing force, which corresponds to different heights or detected spacings between the position sensor 11 on the housing of drive 1/percussion mechanism 2 and the detecting element 12 on hood 7 as described in [0022], and the impact frequency, which corresponds to the motor speed described in [0034], ll. 334 – 336).
Berger does not explicitly disclose the controller increases the motor speed linearly in accordance with a reciprocal of the detected spacing.
However, Diem teaches the controller ([0029], ll. 13 – 23; “control unit 36c) increases the motor speed in accordance with a reciprocal of the detected spacing ([0029], ll. 13 – 23 describes the embodiment of fig. 7 having a displacement measuring device that measures the spring deflection 80c which corresponding to the spacing between the handle 30c and the housing 38c and outputs a signal to the control unit 36c.  [0005] describes the load control unit can start or increase the rotation or motor speed of the tool when a limit pressure is exceeded wherein the exceeded limit pressure corresponds to a displacement of the spring deflection as the spacing between the handle 30c and the housing 38c is decreased) (One having ordinary skill in the art would recognize that with the teachings of Diem with the invention of Berger, the controller of Berger can increase the motor speed linearly as described in Berger in accordance with the reciprocal of the detected spacing as described in Diem).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the hand-held power tool, as disclosed by Berger, with the controller increases the motor speed linearly in accordance with a reciprocal of the detected spacing, as taught by Diem, with the motivation to allow one to adapt the teachings of Berger, directed towards demolition hammer, to a drill or chisel giving one greater flexibility in design of the hand-held power tool.

Regarding claim 35, Berger discloses the invention as recited in claim 15.
Berger further discloses the controller ([0009], l. 89 – 94 describes a control device for setting an impact frequency wherein [0034], ll. 334 – 336 describes setting the impact frequency is achieved by setting the speed of the drive or motor.  The examiner deems the control device as the claimed “a controller”) increases the motor speed in direct proportion with the detected spacing ([0024], ll. 224 – 228 describes a linear relationship or direct proportion between the operator’s pressing force, which corresponds to different heights or detected spacings between the position sensor 11 on the housing of drive 1/percussion mechanism 2 and the detecting element 12 on hood 7 as described in [0022], and the impact frequency, which corresponds to the motor speed described in [0034], ll. 334 – 336).
Berger does not explicitly disclose the controller increases the motor speed in inverse proportion to the detected spacing.
However, Diem teaches the controller ([0029], ll. 13 – 23; “control unit 36c) increases the motor speed in accordance with a reciprocal of the detected spacing ([0029], ll. 13 – 23 describes the embodiment of fig. 7 having a displacement measuring device that measures the spring deflection 80c which corresponding to the spacing between the handle 30c and the housing 38c and outputs a signal to the control unit 36c.  [0005] describes the load control unit can start or increase the rotation or motor speed of the tool when a limit pressure is exceeded wherein the exceeded limit pressure corresponds to a displacement of the spring deflection as the spacing between the handle 30c and the housing 38c is decreased) (One having ordinary skill in the art would recognize that with the teachings of Diem with the invention of Berger, the controller of Berger can increase the motor speed linearly as described in Berger in accordance with the reciprocal of the detected spacing as described in Diem wherein one having ordinary skill in the art would recognize that increasing the motor speed linearly with the reciprocal of the detected spacing is equivalent to increasing the motor speed in inverse proportion to the detected spacing).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the hand-held power tool, as disclosed by Berger, with the controller increases the motor speed in inverse proportion to the detected spacing, as taught by Diem, with the motivation to allow one to adapt the teachings of Berger, directed towards demolition hammer, to a drill or chisel giving one greater flexibility in design of the hand-held power tool.

Response to Arguments
Applicant’s amendments, filed 17 May 2022, with respect to the rejection of claims 15 – 30 under 35 USC §112(b) have been fully considered and are persuasive.  The rejection of claims 15 – 30 under 35 USC §112(b) has been withdrawn. 

Applicant's arguments, filed 17 May 2022, with respect to the rejection of claims 15 – 30 under 35 USC §103 have been fully considered but they are not persuasive. 
Applicant argues:
Berger does not show "a magnetic field sensor for detecting a spacing between the first housing element and the second housing element." 

Berger can simply detect the presence or absence of detection element 12 but not the actual spacing or distance of the hood and certainly does not teach setting a motor speed in accordance with any detected spacing. 

In response to applicant’s argument that that Berger does not disclose the limitation, "a magnetic field sensor for detecting a spacing between the first housing element and the second housing element", applicant makes an assertion without giving any evidence in Berger to support the assertion.  Berger clearly discloses a magnetic field sensor 11 wherein [0019], ll. 192 – 197 of Berger describes different levels or spacings predefining different impact force limit values so that when the operator continuously increases the pressing force, the different working impact force limit values, detected via the spacing between the position sensor 11 on the housing of drive 1/percussion mechanism 2 and the detecting element 12 on hood 7 by the magnetic field sensor 11, can be exceeded one after the other.  If applicant continues with this line of argument, please present evidence from Berger to support the argument.
Applicant further argues:
With further respect to claims 23 and 28, which require closed-loop control, there is absolutely no indication of such control in Berger and the rejection of claims 24 and 29 appear to contradict it. There also is no need for closed loop control as claimed: Berger simply sets speeds, and the Office Action appears to admit these are open-loop controlled.

In response to applicant’s argument that Berger does not disclose the “closed-loop control” limitation, applicant fails to note that Berger presents different embodiments of the invention wherein a first embodiment, as described in [0029], ll. 277 – 280, discloses the invention of Berger having closed-looped control that uses the detected spacings within a feedback loop to determine an average spacing value in the determination of increasing the motor speed in response to an increase in the operator’s pressing force, and a second embodiment, as described in [0031], ll. 295 – 30, discloses the invention of Berger having open-looped control that controls the motor speed only according to the relative position of the holding device to the drive and/or percussion mechanism.  Thus, Berger discloses both the “closed-loop control” limitation and the “open-loop control” limitation.
Applicant further argues:
There simply is no reason to use a 3-D sensor, which is more expensive, in Berger, whether in view of Urban or any other reference. Berger simple does not need or want any "higher sensitivity" or more accurate measurement range, as it is simply detects the presence or absence of the detection element, not the spacing. The asserted motivation lacks a reasonable basis as required by MPEP 2143 and 2144 and the reasoning appears to be based on the present disclosure.

	In response that the motivation to combine the teachings of Urban with the invention of Berger is unreasonable, applicant again makes an assertion without giving any evidence in Berger to support the assertion.  Berger does not explicitly or implicitly disclose that the invention of Berger does not need or want any "higher sensitivity" or more accurate measurement range thus applicant’s assertion that that “Berger simply does not need or want any "higher sensitivity" or more accurate measurement range” is unfounded.  Berger does not explicitly or implicitly disclose the cost of its sensor thus applicant’s assertion that the use of a 3-D sensor is more expensive than the sensor of Berger is also unfounded.  If applicant continues with this line of argument, please present evidence from Berger or Urban to support the argument.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        2 June 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731